NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



LINDA RUDOLPH, as personal         )
representative of the Estate of Betty
                                   )
Evans, deceased,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D16-4799
                                   )
WAL-MART STORES, INC.; WAL-MART )
STORES EAST, LP; and STRIPE A LOT )
OF AMERICA II, CORP.,              )
                                   )
           Appellees.              )
___________________________________)

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Annabel C. Majewski and Roy D. Wasson
of Wasson & Associates, Chartered,
Miami; and Marcus Way Viles of Viles &
Beckaman, L.L.C., Fort Myers, for
Appellant.

Thomas A. Valdez, Karen M. Shimonsky,
Jeremy J. Jacobs and Albert Rodriguez, of
Quintairos, Prieto, Wood & Boyer, Tampa,
for Appellee Wal-Mart.

Michael R. D'Lugo and Krista N. Cammack
of Wicker Smith O'Hara McCoy & Ford,
P.A., Orlando, for Appellee Stripe A Lot.
PER CURIAM.

           Affirmed.




SILBERMAN, VILLANTI, and MORRIS, JJ., Concur.




                                    -2-